Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 1 of 24




        EXHIBIT “A”
                                Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 2 of 24
                                                                                                                                                      SUM-100
                                              SUMMONS                                                                       FOR CDURr USE ONL Y
                                                                                                                        (SOLO PARA USO OE LA CORTE)
                                      (ClTACION JUDICIAL)
  NOTICE TO DEFENDANT:
  (A VlSO A L DEMANDADO):
 :~owe's Companies, Inc.,erchard Hardware Supply
  ar_d Does I to 10, Inclusive.

  YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                                                                      0l
  (LO ESTA DEMANDANDO EL DEMANDANTE):
  Asia Jaj ,

  ~ NOTICEI You have been sued. The court may decide against you without your being heard unless you respond witp 30 days. Read the ii►~Srt
                                                                                                                                        ~`~tation
  ( below.
  r    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
    served on the platntiff. A letter or phone call will not protect you. Your written response must be in proper ;egai form if you want the court to hear your
        se. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
       nline Self-Help Center(www.courtinfo.ca.gov/seNhelp), your eounty law library, or the courthouse nearest you. If you cannot pay the fiting fee, ask
~e court clerk for a fee wafver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
Ll~rnay be taken without further warning from the court.
       There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
>~ -referral service. If you cannot aRord an attorney, you may be etigible for free legal services from a nonprofft legat services program. You can locate
Miese nonprofd groups at the Califomia Legal Services Web site(www.lawhelpca/ifomia.org), the Caiifornia Courts Online Self-Help Center
  ;(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association.NOTE: The court has a statutory lien for waived fees and
  1 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  I, rAVlSOf Lo han demandado. Si no   responde dentro de 30 dfas, /a corte puede decidir en su contra sin escuchar su versi6n. Lea /a informaci6n a
  ~ cor.tinuaci6n.
       Trene 30 DIAS DE CALENDARIO despuds de que !e entreguen esta citaci6n y papeles legales para presentar une rrespuesta por escrito en esta
  ! cate y hacer que se entregue una copia al demandante. tJna carta o una flamada telef6nica no to prrotegen. Su respuesta por escrfto tiene que estar
  i en formato legal correcto si desea que procesen su caso en /a corte. Es posible que haya un formufario que usted pueda usar para su respuesta.
  I Puede encontrar estos for►nu/arios de la corie y mas /nformacf6n en el Centro de Ayuda de las Co►4es de Catifomii(www.sucofte.ca.gov), en /a
  + bfblioteca de leyes de su condado o en /a corte que le queda m6s cerca. Sf rto puede pagar la cuote de presentaci6n, pida a/ secreterio de ta corte
  I que !e d9 un fonnulario de exenci6n de pago de cuotes. Si no prgsenta su respuasta a tiempo, puede perder el caso por incumptimiento y la corte /e
  ~ podri quitar su sueldo, dinero y bienes sin m9s advettencia.
         Nay otros reqwsrtos /egafes. Es recomertdab/e que fiamo a un abogado lnmediatamente. Si no conoce a un abogado, puede liamar a un servicio de
      ramisi6n a abogedos. Si no puede pagar a un abogado, es posrble que cumple con tos n3quisitos para obtener servlcios /egales gratuitos de un
  I programa de servicios lega/es sin /ines de lucrn. Puede encontrar estos grupos sIn rines de /ucro en ef sftio web de Califomia Legal Services,
  !I (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucoRe.ca.gov) o poniAndose en contacto con fa corte o el
  t co/egio de aDogados /oca/es. A VlSO• Por ley, Ia corie fiene derocho a reclamar las cuotas y los costos exentos por impor.er un gravamen sobre
    cuafquter racuperaci6n de $10,000 6 m6s de valor recfbida mediante un acuerdo o una concesi6n de arbitra)e en un caso de derecho civil. Tiene que
  J gagar et_qmvaman de fa corte anles de que la Corte pueda desecher ©t
                                                                                                               FAIS
  The name and address of the court is:                                                                    ~      rs          ~ 02 034- ~
  (El nombre y direcci6n de fa corfe es):
  Su p er~or Court of Cor.tra Costa Co.inty
  %2S Court Stree~
  Martinez, CA 94553
  The name, address, and telephone number of plaintifPs attorney, or plaintiff without an attorney, is:
  (Ef nombr+s, la direccibn y el neimero de teldfono de/ abogado def demandante, o del dernandante que no tiene abogado, es):
  Fdi Kristopher, Esq. SBN 284533 Harrison I Krisropher, LLP
  1800 Sutter Street, S:aite 320 (866) 988-5924
  Concord, CA 94520
  DATE:                                                                            Clerk, by      0• Wetw                                                  , Deputy
  (Fecha)                (~~'                                                      (Secretario ------------ -- {Adrunto)
  (h- or prvof   of a Ihts-
              senrice       s .nr r     use Proof o. Servtce or
                                                              ~mmons
                                                                u        (form P5S-0 0).)
  (Pera prueba de entrega de esta citeci6n use ef formulano Proof of Service of Summons, (POS-010)).
        ~                                NOTICE TO THE PERSON SERVED: You are served
      ls l                               1.
  f                                           as an individual defendant.
  ~                                      2.   as the person sued under the fictitious name of (specify):



                                         3. X on behalf of (specify):   LOWe'S COR1pa11ieS , It1C
                                            under:        CCP 416.10 (corporation)                ~ CCP 416.60 (minor)
                                                          CCP 416.20 (defunct corporation)           CCP 416.70 (conservatee)
                                                          CCP 416.40 (association or parinership)    CCP 416.90 (authorized person)
                                                          other (specify):
                                         4. ❑ by personal delivery on (date):
                                                                                                                                                           Pep* I. of 1
  Form A000Cleo }or Me~e~tor~ Uso                                                                                               Coda of Cwd Proosoure §§ 472 20. 465
       C                      q   J~ FlaosiN
   ~UAII•1o0~Rav~~J~1ye/~~2o0~h1                                                                                                                VAw,.eou,M•,locaQov
                             r4Amm i'r1FOff17a'
                                                                                                                 Asia Jaji
                                  Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page
                                                                                       AF 3 of 24
                                                                                                                          ~ ~                                           PLD-P'i-001
  ATTORNEY OR PARTY WITFtOUT ATTORNEY (Name, Stafe Barriumber, and addressi                                                                  FOR CDURT LISE ONLY
      Edi Kr:i'stopYier, Es.q. S-BN_ 284-83.3:                                                                                        ~—^
      harri,son. I Krist,opher, LLP                                                                                                   #
      1800 Sutter Street, S_uite 3.20
      Concord, CA 941520
   TELEPHONE NO:: ( S 6 6)          9 8 8— 4' 9 2 4                FAx No.(opr:onatl: ( 8 6 6)       9 8 8— 4 9.2 5                  ~} ~q
                                                                                                                                       ,
                                                                                                                                             {~       1                     ~j

   E•NlAIL ADD(3ESS (OptionalJ: e d1 (a h — }'i 1 aL4 _ c CQm                                                                       2""" ' ®"°T r "' P ~•: 0 '~+ '
   FITTORNEY'FbR(Nante): ASl.c-3 iTc. '~] 1
                                                                                                                                             {ili~r vF lict~
  SUPERtOR GOURT OF CALIFORNIA, COlJh1TY OF                                  Cont,ra Costa                                    CLEit~ t3; it:E SUwERiOR C}URg
     STREE'fADDRE$s: 7'25 Court Stree t                                                                                         COUNNC-'r=~"•rI" rnecs3A,CA
       MAIl.INGADDRE$S: 723             Co-urt        StY.eeL.                                                                      ~'t•--+=--    •         _       _
       CITYANDZIPOODE: Mart121~.Z,                    Ct~~   9-~3.rJ Jr' 3
           8RA'rC ,ri NAME: C 1 V 1l
        Pt:AI[VTIFF:+ Asia Ja j i ,

      DEFE1dDANT: Lowe' s Compan.ies,                                 Inc ., prchard Hardware Supply and

  U3 DOESIT©.1_0, Tnr`111'sivP-
  COMPLAiNT-Personal €rajury, Propleriy k3amage,Wrortgful Death
      ® AMENDED (Numdser):
  Type (check atl that apply):                                                                                            i~P. t-0r`t L:~+`ti:J.tc;
                                                                                                                          ,~,,            '"'       Tr tij
  ~ MOTOR VEHICLE             La OTHf=R (spEcify): G lip and fal.l                                                        LASE }SA SZ~IGtVPQ Tr
      ~ Prbperty DamacJe_          Lj t!lirongfuk Death                                                                    ~~P~' 'y
                                                                                                                           ►
      ~    Personai In ur
                       !Y         I~ Uther°I~ama~es (s pecFf~)
                                        Premises Liatailit.•                                                          ;              ~PoSc~
  Jurisdiction (check a!I that apply):                                                                                    CASE NUM9ER:
  ~ ACT10N IS A LIMITED CI'VIL CASE
         Amount demanded Cl does not exceed $10,000
                         ~ excee,+ds $10,000, but does..not exceed $25,000                                                           ~ ,.0            0    0
  (a ACTION IS AN UNLiM)TED GIVIL GASE (exceeds $26,000)                                                                       ~
  La ACTION IS RECLASSIFIED by this amended complaint
         0 from Itmited to unfimited
         ® from unlimited to limited
Z:     p6air~tiff (nar»e ornames)> Asia Ju j i

       alleges causes of action againstdefendant (name ornames): Lowe' s Companies ,                                                I nc ., Orchard Hardware Supply

2.     This pleading, including attachments and exhibits, consists di the following_ number of pages:
`3.    Each pla9ntiff named above is a competent adult
       a. L3 ir}ccept plaintiff (name):
                   (1)- L3 a corporation qualifed to do business in Califomia
                   (2) L3 an unincorporated entity (describe):
                   (3) .D a public entity (descdbe):
                   (4) .Ea a minor L3 an adult
                               (a) Lj fot iNhom a guardian 6r conserirator of the estato or-a guar.dian -ad titem has been appointes)
                           (b) C3 other (specity):
                   (5) L3 other (specify):

       b. La except plaintiff (name):
                   (1) L3 a corporation qualified"to do business'in Caiifomia
                   (2) ® an unincorporated entity,(describe):
                   (3) [] a public entity (describe):
                   (4) ® a minor L3 an adult
                               (a) L3 for whom a guardian orconsenrator of the estate or a guardian ad litem has be.en appointed
                               (b) Ll other (specify).1
                   (5) ® other (specify);

® Information about additional plaintiffs who are not competent aduits is shown in Attachmarnt 3.
                                                                                                                                                                              Page 1 af 3
  FormApprovedfor.0p:lonaluae                                                  N
                                                                 COMI3L~►I T-Prarsonal.fnja~ry Property                                                   cede~re~YiiPro~~ure, § -025.72
   Judiciel Counci! of C&IifarNa            E;3.5eirit131                                      ~                                                                "       x~nM1t•.caurt;nfo.ca.go~ -
'PLfl•PI.00a [Rev. Jaeuary 1. 2r30i) ~~ E 1'~.
                                            ~Fo~$
                                           ~`
                                                                                                 g
                                                                     [la@'n~ge, VAlron fu6 L~oafita ,                           .
                                                                                                                           AS.la Ja].1
                                Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 4 of 24
                                                                                                                                 PLD-PI-001
     SHORT TITLE:                                                                                 CASE NUMSER:
     Jaji v. Lowes, et al.
4.    0 Plaintiff (name): Asia Jaji
                 is doing business under the fictitious name (specify):

         and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
    a. La except defendant (name):                                         c.   0 except defendant (name): Orchard Hardware Supply
                    Lowe's Companies, Inc.
                    (1)La a business organization, form unknown                    (1)La     a business organization, form unknown
                    (2)Lj a corporation                                            (2)
                                                                                     ® a corporation
                    (3)Lj an unincorporated entity (describe):                     (3)Lj an unincorporated entity (describe):
                    (4)Lj a public entity (describe):                              (4)L3     a public entity (desccibe):

                    (5) ® other (specify):                                         (5) ® other (specify):




      b.   L3 except defendant (name):                                     d. ® except defendant (name):

                    (1) ® a business organization, form unknown                    (1) ® a business organization, form unknown
                    (2) ® a corporation                                            (2)L::l a corporation
                    (3) ® an unincorporated entity (describe):                     (3) Lj    an unincorporated entity (describe):

                    (4)Lj a public entity (describe):                              (4) F-I   a public entity (descrlbe):

                    (5)L3 other (specify):                                         (5) ® other (specify):




       ® Information about additional defendants who are not natural persons is contained in Attachment 5.
6.     The true names of defendants sued as Does are unknown to plaintiff.
       a. 0           Doe defendants (specify Doe numbers):     L--S                     were the agents or employees of other
                      named defendants and acted within the scope of that agency or employment.
       b. Lj          Doe defendants (specify Doe numbers):     `-1 (?                   are persons whose capacities are unknown to
                      plaintiff.
7.     ® Defendants who are joined under Code of Civil Procedure section 382 are (names):




8.     This court is the proper court because
       a. ® at least one defendant now resides in its jurisdictional area.
       b. ® the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
       c. ® injury to person or damage to personal property occurred in its jurisdictional area.
       d. ® other (specify):




9.     L3 Plaintiff is required to comply with a claims statute, and
       a. ® has complied with applicable claims statutes, or
       b.Q is excused from complying because (specify):



PLD-PI-001 [Rev. January 1, 2007]                  COMPLAINT-Personal Injury, Property                                                Page 2 of 3

                                                       Damage, 1Nrongful Death
ceb som J r'-'                                                                                    A s i a Ja j i
                                Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 5 of 24
                                                                                                                                    PLD-PI-001
   SHORT TITLE:                                                                                     cASE NunneER:
   Jaji v. Lawes, et al.

10.     The following causes of action are attached and the statements above apply to each (each complaint must have one or more
        causes of action attached):
        a. L3 Motor Vehicle
        b. ® General Negligence
        c. ® Intentional Tort
        d. ® Products Liability
        e. ® Premises Liability
        f. ® Other (specify) :




11.     PlaintifF has suffered
        a. ® wage loss
        b. ® loss of use of property
        c. ® hospital and medical expenses
        d. ® general damage
        e. ® property damage
        f. ® loss of eaming capacity
        g. ® other damage (specify) :




12.     ® The damages claimed for wrongful death and the relationships of plaintifF to the deceased are
        a. ® listed in Attachment 12.
        b. ® as follows:




13.     The relief sought in this complaint is within the jurisdiction of this court.




14.     Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
        a. (1) M compensatory damages
             (2) ® punitive damages
             The amount of damages is (in cases for personal inju.ry or wrongful death, you must check (1)):
             (1) ® according to proof
             (2) ® in the amount of: $

15.     ® The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):




Date: 9/24/2020
F'di Kri stornher, Fsct
                                    (TYPE OR PRINT NAME)                     ~               (SIGNATURE OF PLAINTIFF OR ATTORNEI)

PLD-P11101 [Rev. January 1, 2007]                          COMPLAINT-Personal Injury, Property                                         Page 3 of 3
cEru' ~s~etitia!                                              Damage, Wrongful Death
~~~om T.'Fo~s-                                                                                      Asia Jaj i
                            Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 6 of 24
                                                                                                                         PLD-PI-001
  SHORT TITLE:                                                                             I CASE NUMBER'
  Jaji v. Lowes, et al.

              1                                     CAl1SE ®F ACTION- General iVegligence Page                   4
               (number)
         ATTACHMENT TO ® Complaint 0 Cross-Complaint

         (Use     a separate cause of action fofm for each cause of action)

         GN-1. Plaintiff (name) : As i a Ja j i

                  alleges that defendant (name): L o w e ' s Companies, I n c .,
                                                 Orchard Hardware Supply and Does 1 to 10,
                                                 inclusive.




                           LU Does L to 1 D
                  was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                  negligently caused the damage to plaintiff
                  on (date): 05/25/2018
                  at(p/ace): Orchard Hardware Supply, Concord, CA
                  (description of reasons for liability) :
                  Plaintiff was owed a duty because she was customer of
                  Orchard Hardware Supply, Concord, CA which is
                  operated/owned/rnanaged/maintained by Defendants, Lowe's
                  Companies, Inc.
                  Defendants, Lowe's Compani.es, Inc.,Orchard Hardware Supply and.
                  Does 1 to 10 breached the duty owed to Plaintiff, when it
                  allowed a circular structure with metals sticking out of it to
                  block the aisles on its property for an extended period of
                  time. Plaintiff tripped and fell on said structure.
                  Defendants, Lowe's Companies, Inc.,Orchard Hardware Supply and
                  Does 1 to 10 failed to mai.ntain its premises in a safe
                  condition to insure that Plaintiff would not be caused to fall
                  as a result of the circular structure which existed and which
                  was known and/or should have been known to the Defendants;
                  Defendants, Lowe's Companies, Inc.,Orchard Hardware Supply and
                  Does 1 to 10 failed to properly inspect its premises wherein
                  the Plai.ntiff was caused to fall as a result of the structure
                  in the middle of the aisle.
                  Defendants, Lowe's Companies, Inc.,Orchard Hardware Supply and
                  Does 1 to 10 failed to mainta.in the premises owned by the
                  Defendants in good and safe cond.ition .for Plai-ntiff an.d
                  others; As a result of this breach, Plaintiff suffered serious
                  injuries.
                  Plainti.ff continues to experience severe pain and suffering as
                  a result of the negligence of Defendants, Lowe's Companies,
                  Inc.,Orchard Hardware Supply and Does 1 to 10.

                                                                                                                                  Page 1 of 1
  Form Approved for 0ptional Use                         CAUSE OF ACTION- General Negligence                      Code of Civil Procedure 425.92
   Judicial Council of Califomia                                                                                          www.courtinfo.ca.gov
PLD-PI-001(2) [Rev. January 1, 2007]   ~.~ Essential
                                     L
                                   ~$~~~+ -,~ iFormB`
                                               ..-. _~                                         A s i a Ja j i
                         Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 7 of 24
                                                                                                                            PLD-PI-001(4)
SHORT TITLE:                                                                                   CASE NunneER:


Jaji v. Lowes, et al.

                                                         CAUSE OF ACTION - Premises Lial3ility                        Page 5
                     (number)
  ATTACHMENT TO ® Complaint ® Cross-Complaint
  (Use a separate cause of action form for each cause of action)


  Prem.L-1. Plaintiff (name): As i a Jaji
            alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
            On (date): 0 5/ 2 5/ 2 01 d                     plaintiff was injured on the following premises in the following
                 fashion (description of premises and circumstances of injury):
                 Plaintiff was a customer at the Orchard Hardware Supply in Concord,
                 CA, which is operated/owned/managed/maintained by Defendants, Lowe's
                 Companies, Inc., and DOES 1 to 10, inclusive. As Plaintiff was
                 making her way through the aisle, she tripped and fell as a result
                 of a circular structure which presented a dangerous condition for
                 which Defendants knew or should have known existed. Plaintiff
                 sustained severe injuries as a result to said fall.

  Prem.L-2.           ® Count One-Negligence The defendants who negligently owned, maintained, managed and operated
                         the described premises were (names):
                             Lowe's Companies, Inc.,Orchard Hardware Supply and


                             ® Does                     1         to   10

  Prem.L-3.           La     Count Two-Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully or
                             maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                             (names): Lowe' s Companies, Inc. , Orchard Hardware Supply
                                              and

                             ® Does           1        to 1 0
                             Plaintiff, a recreational user, was ® an invited guest ® a paying guest.
  Prem.L-4.           ® Count Three-Dangerous Condition of Public Property The defendants who owned public property on
                         which a dangerous condition existed were (names):




                                    ® Does                   to
                             a. ® The defendant public enfity had ® actual ® constructive notice of the existence of the
                                    dangerous condition in sufficient time prior to the injury to have corrected it.
                             b. ® The condition was created by employees of the defendant public entity.
  Prem.L-5. a. ® Allegations about Other Defendants The defendants who were the agents and employees of the other
                   defendants and acted within the scope of the agency were (names):




                         ® Does                 to
                  b. ® The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                         ® described in aftachment Prem.L-5.b ® as follows (names):




                                                                                                                                  Page 1 of 1
  Form Approved for Optional Use                                                                                 Code of Civil Procedure, § 425.12
   Judicial Councll of California                    CAUSE OF ACTION - Premises Liability                                 www.courfirrfo.ca.gov
 PLD-PI-001(4) [Rev. January 1, 2007]
                                        CEU IEssential                                    A S i a Ja j i
                                        cab.cam   1„1=lFOrdr18-
                                    Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 8 of 24
                                                                                                                                                        CM-01
   A iORNEY
      7     OR PARTY WITHOUTATTORNEY(Nqtre, State Bar rfumber, and add(Lss):                                             FoR counr usE oNLY
        d' Xristopher, Esq. SBN 28,4833
     Har,rison               I     Kristophe r, LLP
      1800 Sutter Street, Suite .320
      Concord.,             CA 945:20,,
            TELEPHO'NE NO!; (866)
      ATToRNEY'17,011 (Name): Asia
                                              988-4924
                                            Jaji
                                                                FAX NO.:   -(866) 988-4925                   ~~pi1.1~D
   SUPERIOR COURTOF CALIFORMA, COUNTY OF Cofitr-a                      Cbsta                                2m oa-b P 12- 59
       STREET ADDREss: 725 Court Street
       MAALINADQRES725
             G       &       Court Street                                                                           K;A,-r
                                 2, CA. 945_53
      CITY-AND ZIP CODF-Viart ine-                                                                             0;~;    11---sOPERIOR OCURT
         'BRANCH NAME: Civ —
                           iI
                                                                                                         CLERK
                                                                                                           ,CMW ,oF.,I '
                                                                                                                    -i    Co,,
                                                                                                                             4TPnMSTA.
                                                                                                                                     .CA

     CA:SENAME: Jaji— v. towes, et al.                                                                       sy:__

    CIVIL CASE COVER'SHEET                                     -pomplex Case Designation
  0. Unllmltdd L] Llmited                                           counter    E3 Joinder
         (Ainount          '
                          -(Arnount
                                                                                                       JUDGE:
         demanded         demanded is                    Filed withfirst appearance-by defendant
         exceeds 525.000) $26,000 or less)                  fCal. Rules of Court, rule 3.402)
                                       items 7;wo i)ejow must i)e compLetea (see instrucrions       on page z):
 1.Check one box below for the case type that best describes this case:
   Auto Tort                                             Cbntract,                                  Provisionally'ComplexiCivit Litigation
        Auto (22)                                             Breach of contracuwarranty (06)       (Ca-1. Rules of CouM, rules 3.400-a.403)
     E
     l Uninsured motorist (46)                                Rule'3,746 collections(09)
                                                              Other Collections (09)
                                                                                                          Antitrustrrrade regulation (03)
                                                                                                          Construction defect(10)
   Other PIIP-LiOD. (Personal4n)urytProperty
                                                              Insurance coverage (18)                     Mass tort (40)
   DamagefWrongful Death) Tort
        Asbestos (04}                                    d Other-contract(37)                            $ecurities Iftigationi(28)
                                                                                                          Environmental[Toxic tort(30)
        Produlct liability (24)                          Real Property
                                                                                                          Insurance coverage claims arising from' the
        Medical malpractice (45)                              Eminent domain/lnver~e
                                                                                                          above-listed provisionally complex case
        Other PI/PDAIVD (2,3) -                               condemnation (14)
                                                                                                         types.(41)
                                                              Wrongful eviction (33)
   Non-PIIPDAND (Other) Tort
                                                              Other real property(26)               Enforcernent to Judgment
        Business tort/unfair business pra etioe (07)
                                                                                                        Enforcement of judgment (20)
        Civil rights.(08)                                Uiiiawful Detainer
        Defamation (13)                                       Commercial'(31)                        Miscellaneous Civil Cotnplaint
        FraUd (16)                                            Residential(32)                             RICO (27)
        I ntell6ctuaJ property(19)                            Drugs(38)                                                  (notspecified above) (42)
                                                                                                          Other complaint.
        Professional negligence (25)
                                                         Judicial Review                             Miscellaneo is Chirl Petition
        Other non-PIIPDIWD tort ~35)
                                                        d Asset forfeiture (05)                     E:1 Partnership and corporate gp-vemance (21.)
   EmployrAdrit                                        ,                 . arbftration award (11)
                                                              Petition re,                          L_J Other petition(notspecffled above) (43)
        Wrongful termination(36)                              wdt of-man,date (02)
                                                              Otherjudiciaj review (39)

2. This case F  —I 'i s      ED is not       complex under rule 3.400 of the Califomia Rules of Court. If the:Case is complex, mark the
   14ctors requiring exceptional judiciai'management,
    a.
    b.l
          ElLargeumber
                  n     of separately represented peirties
            2ktensive motion practice raising diffic'uIt or ridvel
                                                                   d.. a Large number of witnesses
                                                                   e.     Coordination with related actions pending in one-or more coUrts-
            issues that Wil be time-consuming, to resolve                 in other counties,, states, or countriLis, or iti a federal-court
    C. (:] Substantial amount of documentary eVidenbe              f, L-1 Substantial postiudgmentjudicial
                                                                                          , ,                   tupervision
21,. Remedies sought (check all that apply)-- q. ED monetary b. L3 nonmonetary: deciaratory or injunctive relief c. L3 ptinitive
4. Number of causes of action(specify): 2
5. this case     L3 is              is not      atlas,§.action suit:
6.If there are any known related cases, fileand serve a notice of related case.(Ybuinay u§e 4dim CM-015.)
Date: 9/24/2-020
Edi 1KrJ.,;tn
            ,nhk-_r., _Esr-T.
                                  (TYPE OR PRINT'NAME)                                       (SIGNATURE OF PARTY Ok -ATTORNEY rOR.PARTY)

                                                                      NOTICE
   ® Plaintiff must file this cover sheet with the-firs'L paper filed in the acfion or proceeding (except small dl.aims cases ~ot Cases filed-
     pqder the Probate Code, Family Code, br Wdfare and Institutions Code). (Cal. Rufes of Court, rule 3.220.) Failure to file mcky result
   in sanctions.
  •File this cover sheet In addition lo any cover heet required by local court rule.
  •If this case iscomplex under rule 3.400 et seq.
                                                 a - of the California Rules of Court, yoti must ser-ve a copy of this cover sheet an all
   other parties to theaction or proceeding.
  •Unless this Is a collections case under tUle 3.740Or a complex case, this cover sheet Will be Lissid for 8tatistical purposes pnly.

For(n A~8pled for Maqdatory Use                               CIVIL CASE COVER SHEET                            Cal. %esgf c aurt, rulpi 2.30.3.220,3_400-3.403-3.740;
                    i1,,fpa
&Md10m%I o-noil V C.2             CM EsSential
                                     -                                                                                 at, ta ards o udicial A~m g Ual.qsld.
                                                                                                                                                           Z. 3. 10
     , ,Rey.Juty 1, 00 )
                                  rzbxom ij~]ForMS*                                                                                            "            .,gov
                                                                                                        Asi.a Jaj _
                                                                                                                  J
           Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 9 of 24

                            SUPERIOR COURT - MARTINEZ
                            COUNTY -OF CONTRA COS'TA
                            MARTINEZ, CA, 94553
JAJI VS LOWE'S
NOTICE OF CASE MANAGEMENT CONFEREN.CE                      CIVMSC20-02-034
1. NOTICE: THE CASE MANAGEMENT CONFERENCE HAS BEEN SCHEDULED FOR:
DATE: 02/23/'21          DEPT: 33           TIME,: 8:3'0
THIS FORM', A COPY OF T.HE NOTICE TO PLAINTIFFS, THE ADR INFORMAT.ION
SHEET,- A BLANK CASE MANAGEMENT CONFERENCE OUEST.IONNAIRE, AND A BI:;ANK
STIPULATION FORM ARE TO.BE SERVED ON OPPOSING PARTIES. ALL PAR:TIES
SERVED WITH SUMMONS AND COMPLAINT/CROSS`-COMPLAINT OR THEIR ATTORNEY
OF RECORD MUST APPEAR..
2. "Y'ou may stipulate to an earlier Case- Management Conference. If
all parties agree to .an early Case Management Conferenc:e, please
contact the Court Clerk'-s Office at (925)608-1000 for Unlimited Civil
and Limited Civil cases for assignmen-t of an earlier date.
3.   You mu'st be familiar with the case and _be fully pr.epared. to" par-
t.icipate effectively i.n the -Case. Management Canference a.rid, to di:scuss
the suitability of this case for the EASE Program, private media.tion.,
binding or'non-binding ar.bitration, and/or use of a Spe'cial Mas.ter:
4.. At any Case Management Conference :the court 'ma:y ma.ke pretrial_
orders inc.luding the f'ollowing:
    a,    an order establ:ishing a discovery schedule
    b.    an order referri2igg the cas.e to arbitrat;ion
    c,    an order transferring the case to lim.ite:d juri8:c3.iction
    d.    an order disrilissing, fictitious defendants
    e. an order scheduling exchange of.expert witness., information
    f. an order'set_ting subsequen't conference and the trial date
    g. .an order consolidating cases
    h.,   an order severing trial of cross-complaints or bifurcat`ing
          issues
    i,    an -order.determining when demurrers and motions will be filed
                               SAN.CTIONS
If you do not file th.e: Case Man,agement: Coiiference 4uestionnaire; or
atten.d the Case Management Conference or partieipate effectively in
the Conference, the court may 'impose sancti.ons (including disinis:saa of
the case and payment of money),
          Clerk of the Superior Court of Contra Costa County
I declare under penalty of, perjury that .I am no.t a par~tty to t,his
action, and that I delivered 'or mailed a copy of th.is/iriatice to the
                                    ~.~I?~,=_.`.~~-_
person representing the plaint:iff/cro       com~lainant `
Dated:- 10/0.6/20
                                     D. WEBER
                                     Deputy 'Clerk of the Court
                          Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 10 of 24


                                 Superior Court of California, County of Contra Costa




                              UIVLIMITED JURISDICTIOIV
                                              Civil ACti®ns
                                                .:,


                                         What you will find in this packet:

                         • Interpreter Fiequest (MC-300e&s)

                         • Notice To Plaintiffs (CV-655a-INFO)

                         • Notice To Defendants (CV-655d-INFO)

                         • ADR Case Nlanagement Stipulation and ®rder (CV-655b)

                         • Case Management Statement (CM-110)

                         • Alternative Dispute Resolution (ADR) Information (CV-655c-INFO)




           You Can Get Court Forms FREE at: www. cc-courts. org/forcr's

Civil-Unllmited Packet
CV-655 Rev. 3/72/18
                         Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 11 of 24



                           Superior Court of California, County of Contra Costa


                                                 Interpreter Reguest

           If you need an interpreter, please complete the form below and submit it to any Filing Window or
           courtroom.

            Case Number:

            Case 1'ype:
                     ❑ Criminal                                        ❑ Small Claims — ($10,000 or less)
                     ❑ Traffic                                         ❑ Civil - ❑ $25,000 ❑ over $25,000

                     ❑ Civil Harassment                                ❑ Civil — Other
                     ❑ Conservatorship                                 ❑ Family Law
                     ❑ Proceedings to terminate parental rights        ❑ Unlawful-Detainer
                     ❑ Dependent Adult Abuse                           ❑ Guardianship
                     ❑ Juvenile                                        ❑ Elder Abuse

            Party Requesting Interpreter:

           Is interpreter for a witness?    ❑ Yes ❑ No

            Phone Number(s) where party can be reached:

            Date of Hearing:                                            Time of Hearing:

           Department:                   Location: ❑ Martinez ❑ Pittsburg ❑ Richmond ❑ Walnut Creek

           Language Needed: ❑ Spanish            ❑ Mandarin       ❑ Cantonese    ❑ Vietnamese

                                    ❑ Other:


           To avoid the risk that your hearing will have to be postponed, please submit this form a
           minimum of one week in advance.



           Current information about this program is available at our website:
           www.cc-courts.org/interprete r




MO-300e&s Rev. 1124118
                         Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 12 of 24



                           Superior Court of Calmfornia, County of Contra Costa

                                               Solicitud Para 9nterprete


            Si necesita un interprete, favor completar este formulario y presentarlo en cualquier ventanilla
            para archivar documentos o con la secretaria del tribunal.

            Numero de Caso:

            Tipo de Caso:

                ❑ Criminal                                         ❑ Demanda Civil — ($10,000 o menos)
                ❑ Trafico                                          ❑ Demanda Civil -
                                                                       ❑ $25,000 ❑ mas de $25,000
                ❑ Acoso Civil
                                                                   ❑ Civil — otro tipo
                ❑ Conservador
                                                                   ❑ Casos de Familia
                ❑ Casos para Terminar Derechos de
                  Madre o Padre                                    ❑ Juicio de Desalojo
                ❑ Abuso de Adultos Incapacitados                   ❑ Tutela
                ❑ Tribual de Menores                               ❑ Abuso de Personas Mayores

            Persona que Necesita Interprete:

            ❑ Marque aqui si esta persona es un testigo

            Numero Telefonico:

            Fecha de la Audiencia Judicial:                                   Hora:

            Departmento:               Ciudad: ❑ Martinez ❑ Pittsburg ❑ Richmond ❑ Walnut Creek

            Idioma Solicitado:    ❑ Espanol ❑ Mandarin ❑ Cantones ❑ Vietnamita

                                  ❑ Otro Idioma:


           Para evitar la posibilidad que su audiencia sea aplazada, favor the presentar este formulario al
           menos una semana antes de la fecha de su audiencia.



           Informacion actualizada acerca de este servicio se encuentra en nuestra pagina web:
           www.cc-courts.or.q/interpreter




MC-300e&s Rev. 1124116
                               Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 13 of 24


                                    Superior Court of California, County of Contra Costa
                                                NOTICE TO PLAINTIFFS
                                             In Unlimited Jurisdiction Civil Actions

      AFTER YOU FILE YOUR COURT CASE:
       'I. Have the forms the clerk gives you served on all defendants in this case:
                   a.    The Complaint
                   b.    The Summons
                   c.    The Notice of Case Management Conference (shows hearing date and time)
                   d.    The Notice to Defendants (Local Court Form CV-655d-INFO)
                   e.    Blank: Case Managemenf Statement (Judicial Council Form CM-110)
                   f. Blank: Stipulation and Order to Attend ADR and Delay First Case Management
                      Conference 90 Days (Local Court Form CV-655b)
                   g. Alternative Dispute Resolution (ADR) Information (Local Court Form CV-655c-INFO)

      2. Within 60 days of the date you filed the complaint you must prove that the forms have
         been served on (delivered to) the defendants correctly by filing the Proof of Service
             form (POS-010) (completed by the person who did the service) with the court.

      3. Go to the case management conference on the date indicated on The Notice of Case
             Management Conference.

      4. Consider using mediation, arbitration, or neutral case evaluation (ADR) to resolve the
         dispute. AII parties must answer q.uestions about ADR on the Case Management Statement
         form. For more information, see the enclosed ADR information, visit www.cc-courts.org/adr,
             or email adrweb(a-)-contracosta.courts.ca.gov

      5. You may deiay the first case management conference while you try to resolve the
             dispute in A®R. If all parties agree to use ADR, complete and file the Stipulation and Order
             to Atte.nd ADR and Continue First Case Management Conference 90 Days form to tell the
             court you want to use this option.

      AII civil actions (except juvenile, probate, family, unlawful detainer, extraordinary writ, and asset
      forfeiture') and personal injury cases where a party is claiming damagesz must meet the Civil
      Trial Delay Reduction time limits for filing documents and moving their cases forward. These
      time limits are listed in California Rule of Court 3.110 and Local Court Rules; Title Three. If
      parties miss these deadlines, a judge might issue an order (Order to Show Cause) for them to
      explain in court why they should not have to pay a fine or have their case dismissed.

                              VIE10V LOCAL COURT RULES AT: (           .CC-COURTS.ORG/RULES)



     ' Heulth und Sufety C.'ode y511470 el seq.
     ' Including claims for e~notional dish e:rs und%or 1a-rongfi.cl death.

Civil — Info ! Instructions
CV-655a-INFO Rev.8/16/1G
                                 Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 14 of 24


                                      Sueerior Court of California, County of Contra Costa
                                                 N®TICE T® ®EFEIV[7ANTS
                                               In Unlimited Jurisdiction Civil Actions

YOU ARE BEING SUED. The packet you have been served should conta'in:
     a.   The Summons
     b.   The Complaint
     C.   The Notice of Case Management (shows hearing date and time)
     d.   Blank: Case Management Statement (Judicial Council Form CM-110)
     e.   Blank: Stipulation and Order to Attend ADR and Delay First Case Management Conference
          90 Days (Local Court Form CV-655b)
     f.   Alternative Dispute Resolution (ADR) Information (Local Court Form CV-655c-INFO)


                                                    1 .'   •T D O , DO N OW ?
            You rnust:
                   1. Prepare your response YOU COULD LOSE YOUR CASE—even before it is heard by
                      a judge or before you can defend yourself, if you do not prepare and file a response on
                      time. See the other side of this page for types of responses you can prepare.
                   2. Complete the Case Management Statement (CM-990)
                   3. File and serve your court papers on time Once your court forms are comp!ete, you
                      must file 1 original and 2 copies of the forms at court. An adult who is NOT involved in
                      your case must serve one set of forms on the Plaintiff. If you were served in person you
                      must file your response in 30 days. If the server left a copy of the papers with an adult
                      living at your home or an adult in charge at your work or you received a copy by mail you
                      must file your response in 40 days.
                   4. Prove you served your court papers on time by having your server complete a Proof
                      of Service, (Judicial Council form POS-040), that must be filed at the court within 60 days.
                   5. Go to court on the date and time given in the Notice of Case Management Conference.
                   6. Consider trying to seftle your case before trial If you and the other party to the case can
                      agree to use mediation, arbitration or neutral case evaluation, the Stipulation and Order
                      to Attend ADR and Delay First Case Manacrement Conference 90 Days can be filed with
                      your other papers. For more information read the enc!osed ADR information, visit
                      www.cc-courts.org/adr, or email adrweb@contracosta.courts.ca.gov.

    IMPORTANT! The court recommends consulting an attorney for ail or part of your case. ln/hile you
    may represent yourself, lawsuits can be complicated, and the court cannot give you legal advice.

COURT FEES: You must pay court fees the first time you file your papers. If you a!so file a motion, you must
pay another fee. If you cannot afford the fees, you may ask the court to waive (allow you not to pay) fees.
Use Judicial Council forms FW-001-INFO [information sheet]; FW-001 [app!ication]; and FW-003 [order].


COURT FORMS: Buy forms at the Law Library (1020 Ward Street, Martinez, CA) or down!oad them for free
at: www.courtinfo.ca.pov/forms/



C iv il — Info ! Instr uctions
CV-655d-INFO Rev.8/16l16
                               Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 15 of 24

                                               WHAT KIND OF RESPONSES CAN I FILE?
    1. If you disagree with some or all of what the plaintiff says in the complaint because you believe, or
       know it is not true, you can file an ANSWER.
    2. If you have a claim in the same case against the plaintiff, you may file a CROSS-COMPLAINT.
    3. If you want to ask the court to do something on your behalf, you may file a MOTION (See TYPES OF
       MOTIONS below)



                                                  HOW DO I PREPARE AN ANSWER?
    There are two kinds of Answers you can use, depending on whether the Complaint was verified. You can tell if a
    Complaint is verified because it says "Verified Complaint" and/or has a signed oath on the last page.

    For compfaints that are NOT verified:
                 Use Judicial Council form PLD-050 — General Denial
    For complaints that ARE verified:
                 a. For personal ihjury, property damage, and wrongful death claims, use Judicial Council PLD-PI-003
                    (do not check number 2).
                 b. For contract claims, use Judicial Council PLD-C-010 (do not check number 3a).
                 c. Be sure to deny every claim with which you disagree. For example, you might write: "1 believe, or know,
                    that the information in paragraph # is untrue/incorrect." Continue your list until you have addressed
                    each paragraph in the Complaint.
    NOTE: The Judicial Council Answer forms have spaces for your affirmative defenses. Be sure to include them or you
    may not be able to use them later. To find out what your affirmative defenses might be, go to the law library and ask
    the librarian to help you find the information you need.
    If you want to fi9e a Cross-Complaint, you must do so at the same time you file the Answer.
                 a. For a personal injury, property damage, and/or wrongful death Cross-Complaint, use Judicial Council form
                    PLD-PI-002.
                 b. For a contract Cross-Complaint, use Judicial Council PLD-C-001.



                                                          TYPES OF MOTIONS
    Written motions are documents that ask the court to do something. You may have to file an Answer at the same time.
    At this point in the case, you can only make Motions from the following list:
          1. Demurrer (the facts stated in the complaint are wrong, or the deadline to file the lawsuit has passed);
          2. Motion to Strike (the complaitit is unclear; does not follow the law, "doesn't matter', etc.);
          3. Motion to Transfer (the complaint is in the wrong court or there's a more appropriate court);
          4. Motion to Quash Service of Summons (you were not legally served);
              Motion to Stay (put the case on hold); or
              Motion to Dismiss (stops the case).
                              NOTE: Motions are very comp9icated and you may want to hire a lawyer to help you.



                                                    WHERE CAN I C'sET MORE HELP?
           •     Lawyer Referral Service: (925) 825-5700
           •     Bay Area Legal Aid: (800) 551-5554
           •     Contra Costa County Law Library         Martinez: (925) 646- 2783              Richmond: (510) 374-3019
           •     Ask the Law Librarian:    www.247ref.org/portai/access_law3.cfm                                   r



Civil — Inro / Instructions
CV-655d-INFO Rev.8116/16
                           Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 16 of 24


                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                     IN AND FOR THE COUNTY OF CONTRA COSTA



                                         Plaintiff(s) / Cross Plaintiff(s)

                                   vs.
                                                                             ADR Case Management Stipulation and Oe-der
                                                                                ((Jnlimited Jurisdiction Civil Cases)

                                                                                                    CASE NO:
                                   Defendant(s) / Cross Defendant(s)


       ►    ALL PARTIES STIPULATING TO ADR AND DELAYING THEIR CASE MANAGEMENT CONFERENCE 90 DAYS
            MUST SUBMIT THE ORDER FOR THE JUDGE'S SIGNATURE AND FILE THIS FORM AT LEAST 15 DAYS
            BEFORE THEIR CASE MANAGEMENT CONFERENCE. (NOT AVAILABLE IN COMPLEX LITIGATION CASES.)
       ►    PARTIES MUST ALSO SEND A COPY OF THIS FILED STIPULATION AND ORDER TO THE ADR OFFICE:
            EMAIL adrwebecontracosta.courts.ca.gov FAX: (925) 608-2109 MAIL: P.O. BOX 911, MARTINEZ, CA 94553


   Counsel and all parties agree to delay their case management conference 90 days to attend ADR and complete pre-
   ADR discovery as follows:
   1. Selection and schedulina for Alternative Dispute Resolution (ADR):
          a. The parties have agreed to ADR as follows:
                   i. ❑ Mediation (❑ Court-connected ❑ Private)
                  ii. ❑ Arbitration (❑ Judicial Arbitration (non-binding) ❑ Private (non-binding) ❑ Private (binding))
                 iii. ❑ Neutral case evaluation
          b. The ADR neutral shall be selected by (date):                        (no more than 94 days after fiting this form)
          c. ADR shall be completed by (date):                          (no more than 90 days after filing this form)
   2. The parties will complete the following discovery plan:
          a. ❑ Written discovery: (❑ Additional page(s) attached)
                   i. ❑ Interrogatories to:
                  ii. ❑ Request for Production of Documents to:
                 iii. ❑ Request for Admissions to:
                 iv. ❑ Independent Medical Evaluation of:
                  v. ❑ Other:
          b. ❑ Deposition of the following parties or witnesses: (❑ Additional page(s) aftached)
                   i.



         c. ❑ No Pre-ADR discovery needed
   3. The parties also agree:

   4. Counsel and self-represented parties represent they are familiar with and will fully comply with all local court rules related to
      ADR as provided in Title Three; Chapter 5, will pay the fees associated with these services, and understand that if they do
      not, without good cause, comply with this stipulation and all relevant local court rules, they may be subject to sanctions.


   Counsel for Plaintiff (print)                 i      Fax                   Counsel for Defendant (print)                 r          Fax

   Signature                                     ,                            Signature

   Counsel for Plaintiff (print)                 i      Fax                   Counsel for Defendant (print)                 I          Fax

   Signature                                                                  Signature


   Pursuant to the Stipulation of the parties, and subject to the Case ManacJement Order to be filed, IT IS SO ORDERED that
   the Case Management Conference set for                            is vacated and rescheduled for               at
   (8:30 a.m. /            ) Plaintiff t Plaintiff's counsel must notify all narties of the new case management conference.

   Dated:
                                                                                                              Judge of the Superior Court

Local Court Form (Nandatory)                                                                                                    Local Courl Rule 3.4(h)(1)
CV-655b Rev. 10/14/16
                              Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 17 of 24

                                                                                                                                                    CN1-110
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                           I                  FOR COURT USE ONLY




              TELEPHONE NO.:                              FAX N0. (Optional):
     E-MAIL ADDRESS (Optional):
        ATTORNEY FOR (Name):

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF
      STP. EET ADDRES S:

      MAILING ADDRESS:

     CITY AND ZIP CODE:

         BRANCIi NAM14E:

        PLAINTIFF/PETITION ER:

 DEFENDANT/RESPONDENT:

                  CASE MANAGEMENT STATEMENT                                                               CASE NUMBER:

 (Check one): 0 UNLIMITED CASE        LIMITED CASE
                                   (Amount demanded                    (Amount demanded is $25,000
                                   exceeds $25,000)                    or less)

 A CASE MANAGEMENT CONFERENCE is scheduled as follows:
 Date:                                          Time:                           Dept.:               Div.:                        Room:
 Address of court (if different from the address above):

  = Notice of Intent to Appear by Telephone, by (name):

                 INSTRUCTIONS: AII applicable boxes must be checked, and the specified information must be provided.
1.     Party or parties (answer one):
       a.              This statement is submifted by party (name):
       b.              This statement is submitted jointiy by parties (names):


2.     Complaint and cross-complaint (to be answered by plaintiffs and cross-comptainants only)
       a. The complaint was filed on (date):
       b. = The cross-complaint, if any, was filed on (date):

3.     Service (to be answered by plaintiffs and cross-comptainants aily)
       a. 0 AII parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
       b. 0 The following parties named in the complaint or cross-complaint
                  (1) = have not been served (specify names and explain why not):

                       (2) 0 have been served but have not appeared and have not been dismissed (specify names):

                       (3) 0 have had a default entered against them (specify names):

       c. = The following additional parties may be added (specify names, nature of invofvement in case, and date by which
                they may be served):


4.     Description of case
       a. Type of case in = complaint                      0 cross-complaint             (Describe, inciuding causes of action):



                                                                                                                                                     Page 9 of 5
Form Adopted for Mandatory Use                                                                                                                Cal. Ruies of Court.
  Judicial Council of California                      CAS E NiA NAG EM ENT STATEM E NT                                                        rules
  CM-110 [Rev. July 1. 2011]                                                                                                                  ww        Ca.gov
                                                                                                                                                 v~ crourt~O
                             Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 18 of 24

                                                                                                                                            CM-110
                                                                                                        cAse NUMaER:
        PLAINTIFF/PETITIONER:
  DEFENDANT/RESPONDENT:

4. b. Provide a brief statement of the case, including any damages. (If personal injury damages are sought, specify the injerry and
       damages claimed. including medical expenses to date (indicate source and amount], estimated future medical expenses, lost
       eamings to date, and estimated future lost earnings. If equitable relief is sought, describe the natcire of the relief.)




      =(if more space is needed, check this box and attach a page desigiiated as Attachment 4b.)
 5. Jury or nonjury trial
     The party or parties request         0 a jury trial 0 a nonjury trial.             (If more than one party, provide the name of each party
     requesting a jury trial):


6. Trial date
      a. 0   The trial has been set for (date):
      b. 0    No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
             not, explain):

      c.    Dates on which parties or aftorneys will not be available for trial (specify dates and explain reasons for unavailability):


 7. Estimated length of trial
     The party or parties estimate that the trial will take (check one):
      a. 0 days (specify number):
      b.. 0 hours (short causes) (specify):

 8_ Trial representation (to be answered foreach parfy)
    The party or parties will be represented at trial        0
                                                        by the attorney or party listed in the captibn = by the following:
    a. Aftorney:
    b. Firm:
    c. Address:
    d. Telephone number:                                                f. Fax number:
    e. E-mail address:                                                   g. Party represented:
    = Additional representation is described in Attachment 8.
9. Preference
   = This case is entitled to preference (specify code section):
10. Alternative dispute resolution (ADR)
      a.     ADR information package. Please note that different ADR processes are available in different courts and communities; read
             the'ADR information package provided by the court under rule 3.221 for infonration about the processes available through the
             court and community programs in this case.
           (1) For parties represented by counsel: Counsel = has              0   has not provided the ADR information package identified
               in rule 3.221 to the client and reviewed ADR options with the client.

           (2) For self-represented parties: Party   0 has = has not reviewed the ADR information package identified in rule 3.221.
      b. Referral to judicial arbitration or civil action mediation (if available).
           (1)0    This matter is subject to mandatory judicial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                   mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                   statutory limit.

           (2)0          Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                         Civil Procedure section 1141.11.
           (3)0          This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Courtor from civil action
                         mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):


CM-110 [Rev. July 1. 2011J                                                                                                                   Page 2 of 5
                                                   CASE MANAGEMENT STATEMENT
                             Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 19 of 24

                                                                                                                                     CM-110
      PLAINTIFF/PETITIONER:                                                                         casE NUMaeR:

DEFENDANT/RESPONDENT:

10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
        have already participated in (check all that apply and provide the specified information):


                                 The party or parties completing     If the party or parties completing this form in the case have agreed to
                                 this form are willing to            participate in or have already completed an ADR process or processes,
                                 participate in the following ADR    indicate the status of the processes (attach a copy of the patties'ADR
                                 processes (check all that apply):   stipulation):


                                                                      ®      Mediation session not yet scheduled

                                             ~                        ®      Mediation session scheduled for (date):
   (1) Mediation
                                                                      ®      Agreed to complete mediation by (date):

                                                                      ®      Mediation completed on (dafe):


                                                                      ®      Settlement conference not yet schedu{ed

  (2) Settlement                             0                        ®      Settlement conference scheduled for (date):
      conference
                                                                      ®      Agreed to complete settlement conference by (date):

                                                                      ®      Settlement conference completed on (dafe):


                                                                      ®      Neutral evaluation not yet scheduled

                                                                      ®      Neutral evaluation scheduled for (date):
   (3) Neutral evaluation                    ®
                                                                      ®      Agreed to complete neutral evaluation by (date):

                                                                      ®      Neutral evaluation completed on (date):


                                                                      ®      Judicial arbitration not yet scheduled

  (4) Nonbinding judicial                    ~                        ®      Judicial arbitration scheduled for (date):
      arbitration
                                                                      ®      Agreed to complete judicial arbitration by (date):

                                                                      ®      Judicial arbitration completed on (date):


                                                                      ®      Private arbitration not yet scheduled

  (5) Binding private                        ®                        ®      Private arbitration scheduled for (date):
      arbitration
                                                                     ®      Agreed to complete private arbitration by (dafe):

                                                                     ~ Private arbitration completed on (date):


                                                                     ®      ADR session not yet scheduled

                                             ~                       ®      ADR session scheduled for (date):
   (6) Other (specify):
                                                                     ®      Agreed to complete ADR session by (date):

                                                                     ®      ADR completed on (date):


CM-110 [Rev. July 1. 20111                                                                                                           Page 3 of 5
                                                CASE MANAGEMENT STATEMENT
                              Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 20 of 24


                                                                                                casE NunnBER:
        PIAINTIFFlPETITIONER:

  DEFENDANT/RESPONDENT:

11. Insurance
    a. = Insurance carrier, if any, for party filing this statement (name):
    b. Resenration of rights: 0 Yes 0 No
    c. = Coverage issues will significantly affect resolution of this case (explain):




12. Jurisdiction
   Indicate any matters that may affect the court`s jurisdiction or processing of this case and describe the status.
     = Bankruptcy = Other (specify):
     Status:

13. Related cases, consolidotion, and coordination
    a , = There are companion, underlying, or related cases.
                     (1) Name of case:
                     (2) Name of court:
                     (3) Case nurnber:
                     (4) Status:
            ~ Additional cases are described in Attachment 13a.
      b. 0 A motion to              0 consolidate      0 coordinate          will be filed by (name party):

14. Bifurcation
   0 The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
         action (specify moving party, type of motion, and reasons):



15. Other motions
     0 The party or parties expect to file the foilowing motions before trial (specify moving party, type of motion. and issues):



 16. Discovery
     a. 0 The party or parties have completed all discovery.
     b. 0 The following discovery will be completed by the date specified (describe atl anticipated discovery):
             Party                                  Description                                                 Date




       C.   = The following discovery issues, including issues regarding the discovery of electronically stored information, are
                 anticipated (specify):




CM-110 [R ev. JUly 1. 20111                                                                                                         Page 4 of 5
                                              CASE MANAGEMENT STATEMENT
                             Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 21 of 24

                                                                                                                                          CM-110
       PLAINTIFF/PETITIONER:                                                                          cASE NUMaER

 DEFENDANT/RESPONDENT:


17. Economic litigation
    a.    This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
          of Civil Procedure sections 90-98 will apply to this case.
       b.          This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
                   discovery will be filed (if checked, explain specificalty why economic litigation procedures relatfng to discovery or trial
                   should not apply to this case):




18. Other issues
      ~ The party or parties request that the following additional matters be considered or determined at the case rnanagement
           conference (specify):




19. fVleet and confer
     a. = The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
             of Court (if not, explain):




       b. After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
          (specify):




 20. Total number of pages attached (if any):

 I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
 as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
 the case management conference, including the wriften authority of the party where required.

 Date



                                                                                ~
                               (TYPE OR PRINTNAME)                                                (SIGNATURE OF PARTY OR ATTORNEY)




                                                                                 /
                               (IYPE OR PRINT NAAqE)                                              (SIGNATURE OF PARTY OR ATTORNEY)

                                                                                = Additional signatures are attached.




CM-110 [Rev. July 1, 2011]                                                                                                                Page 6 of 5
                                                       CASE MANAGEMEiVT STATEME111T
                             Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 22 of 24




                                    COIVTRA COSTA COUIdTY SUPERIOR COURT
                               ALTERPIATIVE DISPUTE RESOLUTIOtV (ADR) IfVFOR@IiATIORI


            AII judges in the Civil Trial Delay Reduction Program agree that parties should consider using
            Alternative Dispute Resolution (ADR) to settle their cases. To tell the court you will use ADR:
                  •     Choose ADR on the Case Management Form (CM-110);
                  e     File a Stipulation and Order to Attend ADR and Continue First Case Managernent
                        Conference 90-Days (local court form); or -
                  ®     Agree to ADR at your first court appearance.
            Questions? Email adrwebQcontracosta. courts. ca. gov or call (925) 608-2075


         fllIEDIATIOIV
         Mediation is often faster and less expensive than going to trial. Mediators help people who have a
         dispute talk about ways they can settle their case. Parties email, fax or visit the ADR Programs
         office to get a list of inediators. After parties have agreed on a mediator, they must write a summary
         (5 pages or less) explaining the facts, legal arguments, and legal authority for their position. They
         must send this summary to the other parties and the mediator at least 5 court days before mediation
         starts.

         ALL parties and attorneys must go to mediation. Mediation can be held whenever and wherever the
         parties and the mediator want, as long as they finish before the court deadline. In some kinds of
         court cases, parties have the chance to mediate in the courthouse on their trial day.

         Most mediators begin by talking with the parties together, helping them focus on the important
         issues. The mediator may also meet with each party alone. Mediators often ask parties for their
         ideas about how to settle the case. Some mediators tell the parties how much money they think a
         case is worth, or tell them what they think might happen if the case went to trial. Other mediators
         help the parties decide these things for themselves, hlo matter what approach a mediator takes,
         decisions about settling a case can only be made when all the parties agree.

         If the parties go through the court ADR program, mediators do not charge fees for the first half hour
         spent scheduling or preparing for mediation. They also do not charge fees for the first two hours of
         mediation. If parties need more time, they must pay the mediators regular fees. Some mediators ask
         for a deposit before mediation starts. Mediators who do this must give back whatever is left after
         counting the time he or she spent preparing for or doing the mediation. A party whose court fees
         have been waived (cancelled) may ask if their mediation fees or deposit can be waived.

         If parties agree about how they will settle their case, they can choose to keep it private, write it up as
         a contract, or ask the judge to make it a court order. What parties say and agree to in mediation is
         confidential (private).

        PRIVATE MEDIATIOIV
        Private mediation works in the same way as judicial mediation, but the parties do not go through the
        ADR Programs office. Parties choose a mediator on their own, and pay the mediator's normal fees.


Civil — Information
CV-855c-INFO Rev. 10/14/18
                             Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 23 of 24


         JUDICIAL ARBITRATION (non-binding)
         In judicial arbitration, an independent attorney (arbitrator) looks at the evidence, listens to the parties
         and their witnesses, and decides how the case will be settled. Judicial arbitration is less formal than
         court. Parties email, fax or visit the ADR Programs office to get a list of arbitrators. If they cannot
         agree on an arbitrator, the court will assign one. The judge can send cases to arbitration if there is
         less than $50,000 in dispute. The person who started the court case can make sure the case goes
         to arbitration if they agree to limit the amount they are asking for to $50,000. Parties can also agree
         they want to use judicial arbitration. The arbitrator must send their decision (award) to the court
         within 10 days of the last hearing. The award becomes a court judgment unless a party asks the
         court to review the case within 60 days. Parties must use the ADR-102 form to ask for a new court
         hearing (called a trial de novo.) Judicial arbitrators charge $150 per case or per day.

         PRIVATE ARBITRATION (non-binding and bindincl)
         Private, non-binding arbitration is the same as judicial arbitration, except that the parties do not go
         through the ADR Programs office to choose an arbitrator, and the arbitrator's award will not become
         a judgment of the court unless all parties agree. Parties must pay the arbitrator's normal fees.

         Binding arbitration is different from judicial or private non-binding arbitration because the arbitrator's
         decision is final. Parties give up their right to have a judge review their case later (except for reasons
         listed in California Code of Civil Procedure, Section 1286.2.) Binding arbitration rules are listed in
         California Code of Civil Procedure, Sections 1280-1288.8. Parties may also agree any time before
         the judge has made a decision that ends the case to switch to binding arbitration. Parties choose the
         arbitrator on their own, and must pay the arbitrator's normal (not $150) fees.

         SETTLEMENT MENTOR CONFERENCE
         Settlement mentors are independent, experienced trial attorneys that a judge has assigned to help
         parties look for ways to settle their case. The conference is free and is held in the courthouse. It is
         often held on the morning of trial, but it can be scheduled anytime. These conferences usually last
         two or th'ree hours. Parties do not present evidence and do not call witnesses. Parties can ask the
         settlement mentor to keep some information confidential (private) from the other party, but not from
         the judge. The settlement mentor can share any information with the judge, or involve the judge in
         settlement discussions. AII principals, clients, and claims representatives must attend the settlement
         mentor conference.

         NEUTRAL CASE EVALUATION
         In neutral case evaluation, an independent attorney (evaluator) reviews documents and listens to
         each party's side of the case. The evaluator then tells the parties what they think could happen if the
         case went to trial. Many people use the evaluator's opinion to reach an agreement on their own, or
         use this information later in mediation or arbitration to settle their case.

        Parties email, fax or visit the ADR Programs office to get a list of evaluators. After parties have
        agreed on an evaluator, they must write a summary (5 pages or less) expfaining the facts, legal
        arguments, and legal authority for their position. They must send this summary to the other parties
        and the evaluator at least 5 court days before evaluation starts. ALL parties and their attorneys must
        go to neutral case evaluation. The evaluation can be held whenever and wherever the parties and
        the evaluator want, as long as they finish before the court deadline. If the parties go 'through the
        court's ADR program, evaluators do not charge any fees for the first half hour spent scheduling or
        preparing for the evaluation conference. They also do not charge fees for the first two hours of the
        evaluation. If parties need more time, they must pay that evaluators regular fees. Some evaluators
        ask for a deposit before evaluation starts. Evaluators who do this must give back whatever is left
        after counting the time he or she spent preparing for or doing the evaluation. A party whose court
        fees have been waived (cancelled) may ask if their evaluation fees or deposit can be waived.


C ivil — Information
CV-655c-INFO Rev. 10/14/16
                             Case 4:21-cv-00642-KAW Document 1-1 Filed 01/27/21 Page 24 of 24


         TENiPORARY JUDC'sE
         Some parties want a trial, but want to choose who will decide the case and when the trial will take
         place. Parties can agree on an attorney that they want the court to appoint as a temporary judge for
         their case. (See Article 6, Section 21 of the State Constitution and Rule 2.830 of the California Rules
         of Court.) Temporary judges have nearly the same authority as a superior court judge to conduct a
         trial and make decisions. As long as the parties meet the court deadline, they can schedule the trial
         at their own and the temporary judge's convenience.

         Each of the temporary judges on the court's panel has agreed to serve at no charge for up to 5 court
         days. If the parties need more time, they must pay that person's regular fees. All parties and their
         lawyers must attend the trial, and provide a copy of all briefs or other court documents to the
         temporary judge at least two weeks before the trial. These trials are similar to other civil trials, but
         are usually held outside the court. The temporary judge's decision can be appealed to the superior
         court. There is no option for a jury trial. The parties must provide their own court reporter.

         SPECIAL MASTER
         A special master is a private lawyer, retired judge, or other experk appointed by the court to help
         make day-to-day decisions in a court case. The special master's role can vary, but often includes
         making decisions that help the discovery (information exchange) process go more smoothly. He or
         she can make decisions about the facts in the case. Special masters can be especially helpful in
         complex cases. The trial judge defines what the special master can and cannot do in a court order.

         Special masters often issue both interim recommendations and a final report to the parties and the
         court. If a party objects to what the special master decides or reports to the court, that party can ask
         the judge to review the matter. In general, the parties choose (by stipulation) whom they want the
         court to appoint as the special master, but there are times (see California Code of Civil Procedure
         Section 639), when the court may appoint a special master or referee without the parties'
         agreement. The parties are responsible to pay the special master's regular fees.

         COMiV1UNITY NiEDIATION SERVICES
         Mediation Services are available through non-profit community organizations. These low-cost
         services are provided by trained volunteer mediators. For more information about these programs
         contact the ADR Program at adrwebCa7contracosta.courts.ca.gov




Civil — Information
CV-655c-INFO Rev. 10/14/16
